14‐1583 
     Gonzalez v. Weil, Gotshal & Manges, LLP 
                                                                                                      
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                      
                                      SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                   At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
     the City of New York, on the 16th day of June, two thousand fifteen. 
      
     PRESENT:   
                RICHARD C. WESLEY, 
                PETER W. HALL, 
                DENNY CHIN, 
                      Circuit Judges.   
     _____________________________________ 
                                                                 
     SORAYA ROJAS GONZALEZ, 
      
                   Plaintiff‐Appellant, 
      
              v.                                                               No. 14‐1583 
                                                                        
     WEIL, GOTSHAL & MANGES, LLP, 
     KEVIN MAGGERTY, KATHY ORTIZ, 
     BARBARA SMITH, TYRA BOWENS, 
      
                   Defendants‐Appellees. 
                    
_____________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                    SORAYA ROJAS GONZALEZ, pro se,   
                                            Forest Hills, NY.                                                               
                                                                                          
 
FOR DEFENDANTS‐APPELLEES:              LOUIS P. DILORENZO, Bond,   
                                            Schoeneck & King PLLC, New York,   
                                            NY. 
_____________________________________ 

        Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Kuntz, J.). 

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is 

AFFIRMED.   

        Appellant Soraya Rojas Gonzalez, proceeding pro se, appeals the district 

court’s judgment dismissing her Americans with Disabilities Act complaint.    The 

district court ruled that Gonzalez did not timely file a charge of discrimination 

with the Equal Employment Opportunity Commission and had not demonstrated 

her entitlement to equitable tolling.    We assume the parties’ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

         

                                                    2 
      We review the dismissal of a complaint de novo, “construing the complaint 

liberally, accepting all factual allegations in the complaint as true, and drawing all 

reasonable inferences in the plaintiff’s favor.”    See Chambers v. Time Warner, Inc., 

282 F.3d 147, 152 (2d Cir. 2002).    Gonzalez does not argue that her administrative 

charge was timely filed and has therefore abandoned any challenge to the district 

court’s ruling that it was untimely.    See LoSacco v. City of Middletown, 71 F.3d 88, 

92‐93 (2d Cir. 1995).    We review the denial of equitable tolling for abuse of 

discretion.    See Zerilli‐Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 81 (2d Cir. 

2003). 

      Our review of the record reveals no abuse of discretion in the court’s denial 

of equitable tolling.    We affirm for substantially the reasons stated by the district 

court in its thorough April 30, 2014, memorandum. 

      We have considered all of Gonzalez’s remaining arguments and find them 

to be without merit.    Accordingly, we AFFIRM the judgment of the district 

court. 

                                         FOR THE COURT:   
                                         Catherine O’Hagan Wolfe, Clerk 



                                            3